        Case 6:20-cv-01108-ADA Document 30 Filed 07/20/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                                WACO
                                WACO DIVISION


DALI WIRELESS, INC.                        §
                                           §     CIVIL NO:
vs.                                        §     WA:20-CV-01108-ADA
                                           §
CORNING, INC., CORNING OPTICAL             §
COMMUNICATIONS LLC


            ORDER CANCELLING MARKMAN HEARING


      IT IS HEREBY ORDERED that the above entitled and numbered case having been set
for MARKMAN HEARING on Monday, July 26, 2021 at 09:30 AMis hereby
CANCELLED until further order of the court.

       IT IS SO ORDERED this 20th day of July, 2021.




                                           Alan D Albright
                                           UNITED STATES DISTRICT JUDGE
